Citation Nr: 1215522	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

Pre-existing left ear hearing loss has not been shown by competent clinical, nor competent and credible lay, evidence of record to have been chronically aggravated by active military service.


CONCLUSION OF LAW

Pre-existing left ear hearing loss was not chronically aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a January 2006 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hearing loss.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  The Board observes that the letter did not address the criteria for assignment of a disability rating or an effective date, in the event of award of the benefit sought; however, such error is harmless given that service connection is being denied, and hence no disability rating or effective date will be assigned with respect to the claimed disorder.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a private audiogram and VA examination reports dated in January 2006 and March 2009.  

The January 2006 and March 2009 VA audiological examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiners discussed the relevant evidence of record.  Following the above, the examiners provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record.  Accordingly, the Board finds the January 2006 and March 2009 VA examinations are adequate for adjudication purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.   Applicable Law for Service Connection

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The law provides that, if a disorder is established to have pre-existed service, and/or was present on entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).


III.  Merits of the Claim

The Veteran contends that he currently has left ear hearing loss that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to artillery.

In assessing the Veteran's service connection claim for left ear hearing loss, the Board must first determine whether the Veteran has current left ear hearing loss "disability" under VA regulations.  As noted above, a hearing loss disability is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  The January 2006 and March 2009 VA audiology examination reports show auditory thresholds higher than 26 decibels (dB) in four of the five pertinent frequencies in the left ear.  The January 2006 examiner determined that the evaluation revealed normal to severe sensorineural hearing loss in the left ear.  Thus, the evidence of record reveals that the Veteran has current left ear hearing loss disability.

The Veteran contends that he injured his ears in military service due to loud noise exposure from artillery.  The Board observes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) during service was light weapons infantryman.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a light weapons infantryman it is likely that the Veteran was exposed to loud noises as part of his MOS.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, in this case, there must be competent evidence that pre-existing left ear hearing loss was aggravated by service.  38 C.F.R. § 3.303.  The Veteran's September 1963 enlistment examination revealed that his left ear was evaluated as normal.  The entrance examination included an audiometric evaluation.  Prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  The Department of Defense adopted the International Standards Organization (ISO) scale in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  Therefore, to compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  The original ASA units will be shown in parenthesis.  The audiometric results in September 1963 reveal that the Veteran's pure tone thresholds in the left ear were 20 (5) dB at 500 Hz, 5 (-5) dB at 1000 Hz, 0 (-10) dB at 2000 Hz and 30 (25) dB at 4000 Hz.  Thus, there is evidence that the Veteran had some hearing loss in the left ear at 4000 Hz upon entrance into service.  See Hensley, 5 Vet. App. at 157 (determining that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss).  As such, there exists no presumption of soundness as to left ear hearing loss on entrance to service.  Therefore, service connection may be established only on the basis of chronic aggravation in service of the pre-existing left ear hearing loss.

The Veteran's service treatment records do not reveal that the Veteran had any complaint or finding of left ear hearing loss during active military service.  The Veteran had several complaints of problems with the right ear.  The record contains audiograms dated in March 1965, April 1965 and August 1965.  The puretone thresholds in the left ear, at the relevant Hertz, were either improved, or did not change more than 10 degree to a baseline of 0 decibels, as compared to the results on the entrance examination.  An August 1965 service treatment record shows that the Veteran was diagnosed with right ear sensorineural hearing loss probably due to trauma and that the left ear was "ok."  

The Board notes that the VA examiner in March 2009 determined that the audiograms for his left ear in service where unchanged from his entrance audiogram.  The Veteran's separation examination noted that the Veteran had right ear sensorineural hearing loss and he was assigned an H-3 profile for the right ear.  Thus, there is no medical evidence of a chronic increase in left ear hearing loss during service.  

Sensorineural hearing loss (as an organic disease of the nervous system) may also be presumed to have been aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  The competent medical evidence does not show that sensorineural hearing loss disability of the left ear was demonstrated to a compensable degree within one year after discharge from active military service.  

The Board notes that the Veteran indicated that he had hearing problems in service that has become worse over time and the Board finds that he is competent to report decreased hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he is not competent to provide evidence that he had chronic increase in left ear hearing loss during service, or that he had left ear hearing loss disability which met the requirements of 38 C.F.R. § 3.385 to a compensable degree within one year of service, or to provide a diagnosis of sensorineural hearing loss, as this requires special medical knowledge.  Therefore, the Veteran's left ear hearing loss is not presumed to have been chronically aggravated by active military service. 

The Board observes that the Veteran contends that he first noticed a hearing problem in 1964 and it has become worse over time.  See December 2005 claim and January 2006 VA examination.  As noted above, the Veteran is competent to report symptoms of decreased hearing in service with a continuity of symptoms since service.   See Layno, 6 Vet. App. at 469.  Nonetheless, the Board finds that the Veteran's assertion that left ear hearing loss began during service is not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this regard, the Veteran's statements are inconsistent with the objective evidence of record.  The Veteran's left ear hearing ability was evaluated on entrance to service and it was shown that he had some left ear hearing loss.  Furthermore, the Veteran's left ear hearing ability was evaluated on multiple audiometric examinations during service, when no significant shift in hearing ability was demonstrated.  The service records reveal that the Veteran sought treatment for right ear problems on several occasions in 1965, but he never mentioned a problem with his left ear at any of these visits.  The first indication of complaints of left ear hearing loss in the record is not shown until the Veteran filed his claim in December 2005 and the first demonstration of left ear hearing loss disability for VA purposes was in 2005, approximately 40 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to his assertion that left ear hearing loss disability began in, or was aggravated by, service with a continuity of symptoms.

As there is no credible lay evidence that shows that the Veteran's left ear hearing loss was aggravated in service with a continuity of symptomatology since service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left ear hearing loss disability and his active military service.  In this regard, the record contains two conflicting VA opinions.  The Veteran was provided with a January 2006 ear disease examination.  The examiner noted the Veteran reported decreased hearing, worse in the right ear, that began in 1964 when he was surrounded by machine gunfire.  The examiner determined that the Veteran has bilateral sensorineural type hearing loss, most likely from noise exposure during the Infantry with no sound protection.  The examiner referred the Veteran to Audiology.  The Board finds this opinion to be of low probative value, because the audiologist did not provide any explanation or rationale for the opinion. The Court as held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, it appears that the examiner did not review the Veteran's service treatment records, which include several audiograms.   In this case, the Board finds that these evaluations would be relevant to the ENT's opinion.  Furthermore, the examiner's opinion is based on the Veteran's lay statements, which the Board has found to be not credible.  

In contrast, the March 2009 VA examiner determined that it is much less than fifty percent likely that the Veteran's hearing loss in his left ear is in any way attributable to military duty.  She explained that the Veteran had numerous audiograms while in the service and not one of these hearing tests ever showed a shift of hearing in the left ear.  All of the Veteran's documented complaints were in regard to his right ear only.  His discharge physical documents hearing loss in the right ear only.  The examiner stated that the next audiogram in the file (performed by a hearing aid dealer and not an audiologist) was 40 years after his discharge and he spent 30 of those years in a factory without hearing protection.  She also noted that the statement from the ENT physician in January 2006 appears to have been rendered without a review of the claims file and before referral to audiology.  The examiner noted that there was no evidence other than the Veteran's statement to substantiate that opinion.  The Board concludes that this opinion is probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran contends that his left ear hearing loss is related to military service.  See April 2008 substantive appeal.  The Board notes that, although under certain circumstances, under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters such as an opinion whether a disability is related to, or chronically aggravated by, an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not show a relationship between the Veteran's current left ear hearing loss disorder and exposure to loud noise during military service.  

Based on the foregoing, the Board finds that the record does not contain any probative medical, or competent and credible lay, evidence linking the Veteran's current left ear hearing loss to military service on the basis of chronic aggravation.  Thus, the preponderance of the evidence is against entitlement to service connection for left ear hearing loss.

ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


